                                                                                                  1


 1

 2                       UNITED STATES DISTRICT COURT

 3                                 DISTRICT OF OREGON

 4              T H E H O N . A N N L . A I K E N, J U D G E P R E S I D I N G

 5

 6   U N I T E D S T A T E S O F A M E R I C A,           )
                                                          )
 7                    P l a i n t i f f,                  )
                                                          )
 8            vs.                                         ) N o . 6 : 0 6 - c r - 6 0 0 1 1- A A
                                                          )
 9   J O S E P H D I B E E,                               )
                                                          )
10                    D e f e n d a n t.                  )
                                                          )
11

12

13

14               R E P O R T E R' S T R A N S C R I P T O F P R O C E E D I N G S

15                            M O N D A Y, D E C E M B E R 2 3 , 2 0 1 9

16                                     E U G E N E, O R E G O N

17                      TELEPHONIC STATUS CONFERENCE

18

19

20

21

22                                          Jan R. Duiven
                                            Official Federal Reporter
23                                          United States Courthouse
                                            405 East Eighth Avenue
24                                          E u g e n e, O r e g o n 9 7 4 0 1
                                            (541) 431-4112
25                                          j a n _ d u i v e n@ o r d . u s c o u r t s. g o v
                                                                 2


 1

 2
                                         APPEARANCES
 3

 4   F o r t h e U . S . G o v e r n m e n t:

 5            U . S . A t t o r n e y' s O f f i c e
              1000 SW 3rd Avenue #600
 6            P o r t l a n d, O r e g o n 9 7 2 0 4
              (503) 727-1000
 7            BY:       MR. GEOFFREY BARROW
              g e o f f r e y. b a r r o w@ u s d o j. g o v
 8            ( A p p e a r i n g b y p h o n e)

 9
     F o r t h e D e f e n d a n t:
10
              MR. PAUL HOOD
11            P a u l H o o d, A t t o r n e y a t L a w L L C
              P.O. Box 66876
12            P o r t l a n d, O r e g o n 9 7 2 9 0
              (541) 513-7545
13            p a u l@ p a u l h o o d l a w. c o m
              ( A p p e a r i n g b y p h o n e)
14

15   A l s o p r e s e n t:

16            Agent Tim Suttles
              ( a p p e a r i n g b y p h o n e)
17

18

19

20

21

22

23

24

25
                                                                                                 3


 1              M O N D A Y, D E C E M B E R 2 3 , 2 0 1 9; 1 1 : 0 1 A . M .

 2                                           -o0o-

 3

 4                            C O U R T R O O M D E P U T Y:       The United States

 5   District Court for the District of Oregon is now

 6   i n s e s s i o n.    H o n o r a b l e A n n A i k e n p r e s i d i n g.      Now

 7   is the time -- oh.                   Now is the time set for

 8   c r i m i n a l c a s e 0 6 - 6 0 0 1 1, U n i t e d S t a t e s o f A m e r i c a

 9   v e r s u s J o s e p h D i b e e.     T e l e p h o n e s t a t u s c o n f e r e n c e.

10                            T H E C O U R T:      G o o d m o r n i n g.     If I

11   could ask people to introduce themselves for the

12   r e c o r d, I ' d a p p r e c i a t e i t .

13                            M R . B A R R O W:      Geoffrey Barrow on

14   behalf of the United States and I'm joined at

15   c o u n s e l t a b l e b y T i m S u t t l es w i t h t h e ( i n a u d i b l e) .

16                            ( R e p o r t e r i n q u i r y. )

17                            T H E C O U R T:      W a i t.       S t o p.   S t o p.

18                            M R . B A R R O W:      T i m S u t t l es i s a

19   special agent with the FBI and he is the case

20   a g e n t i n t h i s m a t t e r.

21                            T H E C O U R T:      You're going to need to

22   slow down and be more articulate and perhaps move

23   a l i t t l e b a c k f r o m t h e m i c r o p h o n e.

24                            M R . B A R R O W:      I s t h a t b e t t e r?

25                            T H E C O U R T:      I t s e e m s t o b e b e t t e r.
                                                                                                4


 1                                M R . H O O D:       And Paul Hood for Joseph

 2   D i b e e, w h o i s p r e s e n t a n d i n c u s t o d y.

 3                                T H E C O U R T:      S o a s y o u k n o w, t h e

 4   N i n t h C i r c u i t h a s s e n t t h i s b a c k f o r a r e v i e w, s o

 5   I'm happy to hear anything further that needs to

 6   b e p l a c e d o n t h e r e c o r d.            S o I ' l l o p e n, I g u e s s,

 7   with the government and I'm happy to hear anything

 8   you wish to tell me.

 9                                M R . B A R R O W:     T h a n k y o u , y o u r H o n o r.

10   A s y o u n o t e d, t h e c a s e h a s b e e n r e m a n d e d f o r

11   r e c o n s i d e r a t i o n o f t h e d e f e n d a n t' s m o t i o n f o r

12   r e l e a s e.       F i r s t, I ' d n o t e t h e r e i s a r e b u t t a b l e

13   presumption that no condition or combination of

14   conditions of release will reasonably assure the

15   appearance of the defendant and the safety of the

16   c o m m u n i t y.      I note also that defendant bears the

17   burden of proof to rebut the presumption of

18   d a n g e r o u s n e s s.

19                                The government retains the burden of

20   p e r s u a s i o n.     I'd also note that the danger to the

21   community must be established under the clear and

22   convincing standard and that the risk of flight

23   prong is subject to the preponderance of the

24   e v i d e n c e s t a n d a r d.

25                                I n t h e g o v e r n m e n t' s v i e w, t h e
                                                                                               5


 1   f o l l o w i n g f a c t s a r e u n c o n t e s t e d.        If that is not

 2   t h e c a s e, t h e g o v e r n m e n t i s p r e p a r e d t o c a l l

 3   S p e c i a l A g e n t T i m S u t t l es t o e s t a b l i s h t h e

 4   f o l l o w i n g f a c t s.

 5                             F i r s t, t h e i n d i c t m e n t i n t h i s c a s e

 6   t r i g g e r e d r e b u t t a b l e p r e s u m p t i o n.     I j u s t n o t e d.

 7   S e c o n d, p r i o r t o i n d i c t m e n t o n D e c e m b e r 7 t h o f

 8   2 0 0 5, M r . D i b e e w a s s e r v e d w i t h a g r a n d j u r y

 9   s u b p o e n a.    T w o d a y s l a t e r, h e a n d a n a t t o r n e y m e t

10   w i t h t h e g o v e r n m e n t i n S e a t t l e.           At that meeting

11   the government outlined the evidence the

12   government had compiled implicating Mr. Dibee in

13   the arson that destroyed the Cavel West

14   m e a tp a c k i n g p l a n t.     And at that meeting the

15   government asked Mr. Dibee to accept

16   responsibility for the attempt and to cooperate

17   w i t h t h e g o v e r n m e n t' s i n v e s t i g a t i o n.

18                             A f t e r t h a t m e e t i n g, M r . D i b e e

19   r e t u r n e d t o h i s h o m e, h e b u r n e d i n c r i m i n a t i n g

20   e v i d e n c e i n h i s f i r e p l a c e, a n d h e e n l i s t e d a

21   f r i e n d t o d r i v e h i m t o M e x i c o.           F r o m M e x i c o C i t y,

22   h e f l e w t o B e i r u t, L e b a n o n, a n d f r o m L e b a n o n, h e

23   f l e w t o S y r i a w h e r e h e h a d f a m i l y c o n n e c t i o n s.

24                             H e e s t a b l i s h e d r e s i d e n c e i n S y r i a.

25   S y r i a i s a c o u n t r y w i t h n o e x t r ad i t i o n t r e a t y w i t h
                                                                                          6


 1   t h e U n i t e d S t a t e s.    He obtained a Syrian passport

 2   i n t h e n a m e o f Y o u s e f D e b a, t h a t i s Y - O - U - S - E - F ,

 3   D-E-B-A.          Mr. Dibee already had a U.S. passport in

 4   t h e n a m e o f J o s e p h M a h m o u d D i b e e, D - I - B - E - E .

 5   Although Mr. Dibee claims that Deba is a Syrian --

 6   S y r i a n s p e l l i n g f o r h i s n a m e, M r . D i b e e l i s t e d h i s

 7   p a r e n t s' n a m e s a n d h i s n a m e i n h i s U . S . p a s s p o r t

 8   application using the spelling D-I-B-E-E.

 9                            Mr. Dibee relocated from Syria to

10   R u s s i a i n 2 0 1 0, w h e r e h e e s t a b l i s h e d b o t h a

11   r e s i d e n c e a n d o b t a i n e d v i s a s t o r e s i d e i n R u s s i a,

12   eventually married and adopted a son, both of whom

13   c u r r e n t l y r e s i d e i n R u s s i a.

14                            Mr. Dibee knew that he had been

15   c h a r g e d i n t h e U n i t e d S t a t e s.    On two separate

16   occasions he contacted authorities to offer

17   i n f o r m a t i o n.   On both occasions that cooperation

18   was conditioned on the complete dismissal of all

19   U . S . c h a r g e s.    As this Court noted in its hearing

20   o n D e c e m b e r 1 3 t h o f 2 0 1 9, M r . D i b e e k n e w t h a t

21   t h e r e w e r e U . S . c h a r g e s.    According to Pretrial

22   S e r v i c e s r e p o r t, M r . D i b e e m e t w i t h h i s s i s t e r

23   w h i l e h e w a s a f u g i t i v e.

24                            O n M a y 2 1 s t o f 2 0 1 8, M r . D i b e e

25   t r a v e l e d f r o m R u s s i a t o H a v a n a, C u b a.    He was
                                                                                          7


 1   scheduled to return to Russia on August 2nd of

 2   2 0 1 8.    I n s t e a d, M r . D i b e e w a s s t o p p e d i n

 3   E l S a l v a d o r.     At the time he was traveling with a

 4   S y r i a n p a s s p o r t.   A g a i n, t h a t p a s s p o r t i s i n t h e

 5   n a m e o f Y o u s e f D e b a.      He also was carrying Russian

 6   residency paperwork also in the name of Yousef

 7   D e b a.

 8                            El Salvador authorities obtained

 9   biometric data from Mr. Dibee that leads to the

10   o u t s t a n d i n g w a r r a n t h e r e i n t h e U n i t e d S t a t e s.

11   T w i c e p o s i t i v e f i n g e r p r i n t e d, E l S a l v a d o ra n

12   authorities were confused by the difference

13   b e t w e e n t h e n a m e o n h i s A m e r i c a n w a r r a n t, w h i c h i s

14   J o s e p h D i b e e, a n d t h e n a m e o n D i b e e' s t r a v e l

15   d o c u m e n t s.     That confusion enabled Mr. Dibee to

16   b o a r d t h e p l a n e t o H a v a n a a n d t h e p l a n e d e p a r t e d.

17                            I n C u b a, M r . D i b e e w a s d e t a i n e d.

18   When he was told that he was being detained on an

19   I n t e r p o l n o t i c e, h e r e q u e s t e d a s y l u m i n C u b a.

20   Cuban authorities contacted the United States and

21   a g r e e d t o t u r n M r . D i b e e o v e r t o U . S . a u t h o r i t i e s.

22                            Mr. Dibee has never attempted to

23   address -- to resolve the charges against him

24   aside from his efforts to request complete

25   dismissal while living in countries that have no
                                                                                             8


 1   e x t r a d i t i o n t r e a t i e s w i t h t h e U n i t e d S t a t e s.

 2                            Aside from a letter from a single

 3   company that employed Mr. Dibee for a few weeks in

 4   2 0 1 8, h e o f f e r s n o t h i n g b u t h i s u n i n f o r m e d

 5   statements regarding his activities for the past

 6   1 2 y e a r s.     That he was able to obtain employment

 7   internationally despite his fugitive status

 8   f u r t h e r s u p p o r t s t h e r i s k o f f l i g h t.

 9                            Now, the government has sympathy for

10   M r . D i b e e.    He stands accused for crimes he

11   committed 18 years ago.                    He made a life for

12   himself in Russia where his wife resides and where

13   he gained employment that he's been recognized

14   for.      He has talents that the government believes

15   c o u l d m a k e a p o s i t i v e c o n t r i b u t i o n t o s o c i e t y, a n d

16   I'm sure that he wishes he could go back in time

17   to make different decisions regarding his

18   participation in these crimes and his decision to

19   f l e e f r o m t h e U n i t e d S t a t e s t o a v o i d p r o s e c u t i o n.

20                            T h e g o v e r n m e n t' s s y m p a t h y, h o w e v e r,

21   i s t e m p e r e d b y t h e f a c t t h a t d e f e n d a n t' s c o n d i t i o n

22   i s e n t i r e l y o f h i s o w n m a k i n g.       Over a period of

23   s e v e r a l y e a r s, h e e n g a g e d i n a c o n s p i r a c y t o

24   i n t i m i d a t e, c o e r c e, a n d f r i g h t e n t h e p u b l i c i n t o

25   a g r e e i n g w i t h h i s v i e w s.     I n 2 0 0 5, h e w a s g i v e n a n
                                                                                             9


 1   opportunity that many of his codefendants did not

 2   get.         T h a t' s t h e o p p o r t u n i t y t o c o o p e r a t e i n t h e

 3   investigation and accept responsibility early on.

 4                              I n s t e a d o f c o o p e r a t i n g, i n s t e a d o f

 5   a c c e p t i n g r e s p o n s i b i l i t y, M r . D i b e e c h o s e t o r u n .

 6   H e r a n f r o m h i s f a m i l y.        He ran from his

 7   c o m m u n i t y, a n d h e r a n f r o m h i s w o r k, a n d h e r a n

 8   f r o m h i s p a s t, a n d e s t a b l i s h e d a l i f e f o r h i m s e l f

 9   i n S y r i a a n d l a t e r i n R u s s i a, a n d h e s u c c e s s f u l l y

10   avoided confronting his past for more than a dozen

11   y e a r s.

12                              C r i t i c a l l y, M r . D i b e e n e v e r

13   s u r r e n d e r e d t o f a c e t h e c h a r g e s.      If he had

14   s e l f- s u r r e n d e r e d m a n y y e a r s a g o , t h i s w o u l d b e a

15   v e r y d i f f e r e n t c a s e.     Then his citations to the

16   w o r k h e d o e s, h i s r e s e a r c h, c o u l d l a y a n a r g u m e n t

17   that he was a changed man and that the crimes he

18   committed and risk of flight that he poses were

19   well behind him.

20                              T h a t, h o w e v e r, i s n o t w h a t h a p p e n e d.

21   He would not be in this courtroom today if he had

22   n o t b e e n c a u g h t, a n d h e o n l y g o t c a u g h t b e c a u s e

23   authorities in El Salvador were able to run his

24   fingerprints and relayed the warrant to Cuban

25   a u t h o r i t i e s.    He now argues that he should get
                                                                                              10


 1   credit for providing information to the government

 2   w h i l e h e w a s a f u g i t i v e.       Those efforts were

 3   a l w a y s c o n d i t i o n e d o n t h e g o v e r n m e n t' s d i s m i s s i n g

 4   all of the charges against him.                           T h a t' s s o m e t h i n g

 5   the government could not do in light of the

 6   s e r i o u s n e s s o f t h e c h a r g e s.

 7                            He argues that the offenses were not

 8   s e r i o u s b e c a u s e n o o n e w a s i n j u r e d.       As this Court

 9   n o t e d a t s e n t e n c i n g o t h e r c o d e f e n d a n t s, t h a t' s

10   s i m p l y n o t t r u e.     The fires were completely out of

11   d e f e n d a n t' s c o n t r o l, a n d t h e f a c t t h a t n o o n e w a s

12   injured by these fires was due to sheer luck more

13   t h a n a n y t h i n g e l s e.

14                            The sentences that this Court

15   i m p o s e s o n M r . D i b e e' s c o d e f e n d a n t s i n n o w a y

16   l e s se n e d t h e s e v e r i t y o f t h e u n d e rl y i n g c o n d u c t.

17   A s t h e C o u r t i s a w a r e, t h e r e a r e m a n y f a c t o r s t h a t

18   this Court used to fashion codefendant sentences

19   a n d t h e y h a v e n o b e a r i n g o n M r . D i b e e' s e v e n t u a l

20   s e n t e n c e i n t h i s c a s e.

21                            The weight of the evidence is

22   c l e a r l y s t r o n g i n t h i s c a s e.      It was strong enough

23   to convince Mr. Dibee that he should flee the

24   c o u n t r y i n 2 0 0 5, a n d i t r e m a i n s s t r o n g t o d a y.

25                            Mr. Dibee has argued that he is
                                                                                        11


 1   r e h a b i l i t a t e d, t h a t h e ' s a c h a n g e d m a n , a n d h e

 2   cites the work that he has done in Russia and

 3   e l s e w h e r e.   The problem with his argument is that

 4   a n y c h a n g e s t h a t h e u n d e rw e n t w h i l e i n R u s s i a w e r e

 5   not of a nature to convince him to surrender to

 6   U . S . a u t h o r i t i e s t o f a c e t h e s e c h a r g e s.   What it's

 7   c h a n g e d i n t h i s c a s e i s t h a t M r . D i b e e g o t c a u g h t.

 8                           Now, the defendant does not have

 9   s t r o n g t i e s t o t h i s c o m m u n i t y.    While his sister

10   a n d f a t h e r r e s i d e i n S e a t t l e, t h e y w e r e t h e r e i n

11   2 0 0 5, a n d t h o s e t i e s w e r e n o t e n o u g h t o k e e p

12   M r . D i b e e i n t h e U n i t e d S t a t e s, a n d t h e y a r e n o t

13   strong enough to make Mr. Dibee surrender to the

14   U . S . a u t h o r i t i e s i n m o r e t h a n a d o z e n y e a r s.

15                           I n f a c t, M r . D i b e e' s s t r o n g e s t

16   c o m m u n i t y t i e s a r e s t i l l i n R u s s i a.    That is where

17   h e ' s d o n e m o s t o f h i s w o r k.       That is where his

18   community is.            T h a t' s w h e r e h i s w i f e r e s i d e s, a n d

19   I u n d e r s t a n d t h a t h e h a s a s t e p s o n i n R u s s i a.

20   Those ties in Russia only provide a greater

21   i n c e n t i v e t o f l e e t h a n M r . D i b e e h a d i n 2 0 0 5.

22                           Now, his release plan in this case

23   i n v o l v e d h i m l i v i n g w i t h h i s s i s t e r i n S e a t t l e.

24   T h e g o v e r n m e n t i s t r o u b l e d b y t h e f a c t, a s s e t

25   f o r t h i n t h e b a i l r e p o r t, t h a t t h e d e f e n d a n t' s
                                                                                           12


 1   s i s t e r m e t w i t h h i m w h i l e h e w a s a f u g i t i v e.         At

 2   that time she was either unwilling or unable to

 3   get him to surrender to face the charges here in

 4   t h i s c a s e, a n d t h e r e' s n o r e a s o n t o s u s p e c t t h a t

 5   she will be able to convince him to remain here

 6   now.      I t ' s a l s o m y u n d e r s t a n d i n g t h a t M r . D i b e e' s

 7   s i s t e r h e l p e d t o s e l l M r . D i b e e' s p r o p e r t y a f t e r

 8   h e l e f t t h e U n i t e d S t a t e s.

 9                             Now, Mr. Dibee argued that he should

10   be released because four of his 11 codefendants

11   w e r e r e l e a s e d i n t h i s c a s e.      That comparison fails

12   to recognize that Mr. Dibee is one of very few

13   d e f e n d a n t s t h a t f l e d.    T h i s c a s e i s , i n f a c t, m o s t

14   s i m i l a r t o R e b e c c a R u b i n.     She was a Canadian

15   c i t i z e n.     I n f a c t, M r . D i b e e r e c r u i t e d h e r t o

16   p a r t i c i p a t e i n t h e L i t c h f i e l d a r s o n.    At that time

17   she was lawfully living in Canada where she was

18   w h e n s h e w a s i n d i c t e d i n 2 0 0 6.       F o u r y e a r s l a t e r,

19   she voluntarily surrendered to U.S. authorities

20   a n d w a s d e t a i n e d b y t h i s C o u r t p e n di n g t r i a l.

21                             A t s e n t e n c i n g, t h e C o u r t r e c o g n i z e d

22   the significance of Ms. Rubin surrendering to U.S.

23   authorities and this Court sentenced her to

24   6 0 m o n t h s.

25                             O n t h e i s s u e o f f l i g h t, p r i o r t o
                                                                                          13


 1   this hearing we had a discussion with Pretrial

 2   S e r v i c e s a n d t h e d e f e n d a n t a b o u t h i s p a s s p o r t.

 3   And my understanding is that passport is still in

 4   M r . D i b e e' s p o s s e s s i o n t h r o u g h h i s s i s t e r.     I

 5   d o n ' t b e l i e v e t h a t' s t h r o u g h a n y f a u l t o f

 6   M r . D i b e e.     I t h i n k t h a t' s a m i s c o m m u n i c a t i o n, b u t

 7   I'd simply note that the passport is not in

 8   g o v e r n m e n t p o s s e s s i o n.

 9                             Now, the argument -- the

10   g o v e r n m e n t' s a r g u m e n t o n r i s k o f f l i g h t i s c l e a r l y

11   s t r o n g e r t h a n i t s a r g u m e n t o n d a n g e r o u s n e s s, b u t I

12   w o u l d s u b m i t t h a t' s l a r g e l y d u e t o t h e f a c t t h a t

13   o u r i n s i g h t i n t o M r . D i b e e' s l i f e i n R u s s i a a n d

14   S y r i a i s e x t r e m e l y l i m i t e d.    I will note that the

15   d e f e n d a n t' s h i s t o r y i n c l u d e s u s i n g v i o l e n c e t o

16   impose his will on others and that propensity

17   p o s e s a n u n a c c e p t a b l e d a n ge r t o t h e c o m m u n i t y.

18                             N o w , a g a i n, t h e d e f e n d a n t a r g u e d t h e

19   c h a r g e s a r e n' t s e r i o u s b e c a u s e o f w h a t s o m e o f t h e

20   c o d e f e n d a n t s r e c e i v e d.   A s t h e C o u r t k n o w s, t h e

21   government moved for downward departures in

22   s e v e r a l o f t h e c o d e f e n d a n t c a s e s.     No such motion

23   i s a n t i c i p a t e d i n t h i s c a s e.

24                             W h e n a s s e s s i n g d a n g e r o u s n e s s, i t i s

25   d e f e n d a n t' s c o n d u c t t h a t m u s t b e a s s e s s e d.     I
                                                                                          14


 1   would note that the defendant has skills that he

 2   o u t l i n e d a t t h e h e a r i n g l a s t w e e k, a n d t h e y' r e

 3   c o n s i d e r a b l e s k i l l s, b u t i t ' s t h o s e s k i l l s t h e

 4   defendant relied upon in building the destructive

 5   d e v i c e s t h a t d e s t r o y e d t h e C a v e l W e s t p l a n t.

 6                            I would also note although the

 7   d e f e n d a n t g a v e a l e n g t h y, a l b e i t u n s w o r n,

 8   s t a t e m e n t, a t n o p o i n t d i d h e a s s u r e t h i s C o u r t

 9   explicitly that he would return to face these

10   c h a r g e s.   A n d o n t h a t b a s i s, y o u r H o n o r, w e

11   b e l i e v e t h a t t h e d e f e n d a n t s h o u l d b e d e t a i n e d.      We

12   believe that he poses an unacceptable risk of

13   f l i g h t a n d a d a n ge r t o t h e c o m m u n i t y.       We believe

14   nothing the defendant has offered this Court

15   rebuts the presumption and we believe that the

16   f a c t s w a r r a n t c o n t i n u e d d e t e n t i o n.

17                            I'm happy to answer any questions

18   t h e C o u r t m a y h a v e.

19                            T H E C O U R T:      I don't have any right

20   a t t h e m o m e n t.      I ' l l h e a r f r o m b o t h s i d e s f i r s t.

21   S o , c o u n s e l, g o a h e a d.

22                            M R . H O O D:      T h a n k y o u , y o u r H o n o r.

23   T h i s i s P a u l H o o d f o r J o s e p h D i b e e.

24                            T H E C O U R T:      A l l r i g h t.   Right away

25   we are not going to be able to hear you.
                                                                                       15


 1                            M R . H O O D:     A l l r i g h t.     I'll speak

 2   c l o s e r t o t h e m i c r o p h o n e, b u t I w o r r y t h a t I ' m t o o

 3   close now.          I s t h i s g o o d?

 4                            T H E C O U R T:     T h a t' s b e t t e r.

 5                            M R . H O O D:     O k a y.    This is Paul Hood

 6   f o r J o s e p h D i b e e.

 7                            Y o u r H o n o r, I ' d l i k e t o t a l k f o r

 8   j u s t a m o m e n t a b o u t t h e N i n t h C i r c u i t r u l i n g,

 9   which I take as an invitation to the Court to

10   p r e s e n t m o r e c o m p l e t e a n d c l a r i f i e d f i n d i n g s.

11                            I think the Ninth Circuit realizes

12   that these sorts of rulings are rarely appealed by

13   t h e g o v e r n m e n t, b u t t h a t t h e g o v e r n m e n t w i l l n o

14   doubt appeal if this Court and when this Court

15   maintains its re- -- renews its prior ruling from

16   December 13th.

17                            I would like to address one thing in

18   p a r t i c u l a r t h a t t h e g o v e r n m e n t s a i d, a n d t h i s i s a

19   q u o t a t i o n f r o m M r . B a r r o w, a n d t h i s i s w h e r e I ' m

20   s t a r t i n g b e c a u s e I s e e t h e c e n t r a l p o i n t.

21   Mr. Barrow said moments ago what has changed in

22   t h i s c a s e i s t h a t M r . D i b e e g o t c a u g h t.          And the

23   p r o b l e m i s , y o u r H o n o r, t h a t t h e g o v e r n m e n t i s

24   ignoring very significant and straightforward

25   e v i d e n c e t h a t i t s h o u l d n' t i g n o r e a n d t h a t i t
                                                                                          16


 1   c a n n o t i g n o r e.     I'm certainly not going to allow

 2   that and I hope the Court will not allow that

 3   e i t h e r.

 4                              M r . D i b e e' s m o s t r e c e n t a l l e g e d

 5   c r i m i n a l c o n d u c t i s i n O c t o b e r o f 2 0 0 1.         The

 6   government says it has limited insight because for

 7   p a r t o f t h e t i m e M r . D i b e e w a s n o t i n c u s t o d y, h e

 8   w a s i n S y r i a a n d R u s s i a.         B u t t h e g o v e r n m e n t, o n c e

 9   a g a i n, i g n o r e s t h e f a c t t h a t i n 2 0 0 2, 2 0 0 3, 2 0 0 4,

10   a n d 2 0 0 5, M r . D i b e e w a s i n t h e U n i t e d S t a t e s.

11   T h e r e w a s n o a d d i t i o n a l c r i m i n a l c o n d u c t.

12                              I am stressing that point because on

13   D e c e m b e r 1 3 t h , t h i s C o u r t h a d r e v i e w e d t h e m e m o s,

14   h e a r d a r g u m e n t, a n d h e a r d p e r h a p s m o s t i m p o r t a n t l y

15   t h e s t a t e m e n t f r o m M r . D i b e e.       He gave what was,

16   i n m y v i e w, o n e o f t h e m o s t u n u s u a l a n d r e m a r k a b l e

17   statements I have ever heard a criminal defendant

18   m a k e i n t h e c a s e.        He essentially gave a science

19   l e c t u r e.   He talked to this Court at length about

20   h i s i n n o v a t i o n s, a b o u t h i s p r o j e c t s, b o t h h i s p a s t

21   a n d o n g o i n g e f f o r t s.     I believe that was central

22   t o t h i s C o u r t' s c o n c l u s i o n t h a t h e s h o u l d b e

23   g r a n t e d p r e t r i a l r e l e a s e.

24                              I n a d d i t i o n, y o u r H o n o r, t h o s e

25   i n n o v a t i o n s r e f l e c t a c h a n g e i n p h i l os o p h y t h a t I
                                                                                            17


 1   h a v e b e e n a r g u i n g t o t h e C o u r t b o t h i n t h e m e m o,

 2   i n m y o r a l a r g u m e n t, a n d I s e e i t a s i l l u s t r a t e d

 3   b y h i s s t a t e m e n t s, a n d i t i s t h a t h e h a s c h a n g e d

 4   in a specific way.                He regards the best way to

 5   protect the natural world is to link up the profit

 6   motive that drives businesses with green

 7   t e c h n o l o g y.   So that innovation becomes the most

 8   p r o f i t a b l e m e a n s.

 9                             And you may remember a moment from

10   his remarks that specifically reflects that where

11   he talked about the problem of the separation of

12   g o l d a n d o r e u s i n g m e r c u r y, a n d h e t a l k e d a b o u t

13   h o w d a n g e r o u s t h a t i s t o t h e e n v i r o n m e n t.     He

14   t a l k e d a b o u t s p e c i f i c r e a s o n s w h y i t ' s d a n g e r o u s.

15   He talked about the fact that mercury is an

16   e l e m e n t.    I t d o e s n' t b i o d e g r a d e.   I t d o e s n' t b r e a k

17   d o w n, a s h e p u t i t .        I t j u s t s i t s t h e r e.      But, of

18   c o u r s e, i t d o e s n' t j u s t s i t t h e r e i n o n e p l a c e.

19   I t c a n a l s o, b e c a u s e o f h e a v y r a i n, f l o o d i n t o

20   w a t e rs h e d s a n d c r e a t e a l l s o r t s o f p r o b l e m s.

21                             He talked about his alternative

22   method which is not only better for the

23   environment because it's potentially much more

24   efficient than mercury and something that

25   businesses would use, it's something that they
                                                                                          18


 1   would seek out, and that sort of innovation that

 2   is so good for the natural world and for humanity

 3   is reflected in the letter from Douglas McKinnon

 4   i n s u p p o r t o f r e l e a s e f o r M r . D i b e e.       And

 5   Mr. Dibee talked about how he met Douglas

 6   McKinnon, talked about who Douglas McKinnon is.

 7                            All of these things are consistent

 8   w i t h c o m m o n s e n s e a n d w i t h t h e C o u r t' s o w n

 9   e x p e r i e n c e i n t h i s c a s e, w h i c h i s t h a t p e o p l e

10   c h a n g e o v e r t i m e.     You have people in this case

11   w h o w e r e i d e a l i s t i c a l l y m o t i v a t e d, b u t o v e r t i m e

12   l e a r n e d t h e e r r o r o f t h e i r w a y s, a n d M r . D i b e e h a s

13   l e a r n e d t h a t e r r o r a s w e l l.

14                            And most importantly -- like he

15   s a i d, m o s t i m p o r t a n t l y, t h a t t h i s i s j u s t

16   s o m e t h i n g I c a n ' t g e t p a s t, y o u r H o n o r.        You got

17   to hear from him.                I think he spoke to you for at

18   l e a s t t e n m i n u t e s.    You got to evaluate him.                    You

19   g o t t o a s s e s s h i s c r e d i b i l i t y.    You got to make a

20   judgment about him.                You got to see how he teared

21   u p w h e n h e t a l k e d a b o u t S y r i a n r e f u g e e s.      You got

22   t o s e e t h a t h e c a r e s a b o u t p e o p l e.       He cares about

23   t h e n a t u r a l w o r l d.    And the government can only

24   reference you back to a kind of genre argument to

25   how serious these crimes are.                        We're not saying
                                                                                             19


 1   t h e y' r e n o t s e r i o u s.

 2                            When I make reference to sentences

 3   t h a t o t h e r d e f e n d a n t s h a v e r e c e i v e d i n t h i s c a s e,

 4   a n d I t a l ke d a b o u t t h e t w o c a t e g o r i e s o f

 5   d e f e n d a n t s, t h a t w a s r e f l e c t i v e o f d e f e n d a n t s

 6   ( i n a u d i b l e) .   I'm not arguing that the charges

 7   a r e n' t s e r i o u s.      I ' m s a y i n g i n s t e a d t h a t t h e r e' s a

 8   p a t t e r n h e r e.      T h e r e' s a p a t t e r n o f t w o d i f f e r e n t

 9   g r o u p s o f d e f e n d a n t s.

10                            One group received sentences ranging

11   f r o m 3 7 t o 6 0 m o n t h s.         Those were defendants

12   c h a r g e d w i t h b e t w e e n t w o a n d f o u r c o u n t s.        And

13   then you have defendants charged with 17 or more

14   c o u n t s i n a 6 5 c o u n t i n d i c t m e n t.

15                            A n d t h e p o i n t i s - - s o r r y, y o u r

16   H o n o r.    I t ' s t h a t t i m e o f y e a r.       Pardon me.              The

17   p o i n t i s t h e r e' s n o i n t e r m e d i a r y t h e r e.        T h e r e' s

18   n o 8 - , 9 - , 1 0 - c o u n t d e f e n d a n t s.     T h e r e' s t h i s

19   massive gap and that means Mr. Dibee is firmly

20   placed in that first collection of defendants --

21   and we're talking about defendants and Mr. Barrow

22   m a d e s p e c i f i c r e f e r e n c e t o R e b e c c a R u b i n.      Those

23   d e f e n d a n t s, R e b e c c a R u b i n a m o n g t h e m, d i d n o w o r s e

24   than five years in any instance and I would say

25   t h a t g i v e s y o u a s p e c i f i c d a t a p o i n t t o r e l y u p o n.
                                                                                        20


 1                            Where the government turns to this

 2   kind of genre argument about how serious the crime

 3   is, we turn to the more specific argument specific

 4   t o t h i s c a s e t h a t y o u k n o w t h e o u t c o m e s, a n d a s I

 5   point out in my memo in support of pretrial

 6   r e l e a s e, i f y o u k n e w s o m e o n e w a s f a c i n g a s e n t e n c e

 7   o f a r o u n d 3 7 t o 6 0 m o n t h s, i t w o u l d c e r t a i n l y n o t

 8   be outlandish to say that that person would

 9   r e c e i v e p r e t r i a l r e l e a s e.

10                            I n a d d i t i o n, y o u r H o n o r, t h e

11   government continues to make a lot -- a lot of

12   statements about this idea of the name Yousef

13   D e b a.    It's on and on and on -- it's on and on and

14   o n t h r o u g ho u t t h e a r g u m e n t.     It's referenced in

15   the very first paragraph of the memo that the

16   government presented in opposition for pretrial

17   r e l e a s e.

18                            A n d I a g a i n s a y t o y o u r H o n o r, a n d I

19   t h i n k - - I t h i n k t h e C o u r t u n d e r s t a n d s t h i s, t h a t

20   that is no different than if I were of Italian

21   descent and I relocated to Italy and I went by

22   P a o l o i n s t e a d o f P a u l.      A n d t h a t' s m y

23   understanding what my Italian name would be.                               Or

24   i f I m o v e d t o a S p a n i s h- s p e a k i n g n a t i o n a n d I w e n t

25   b y P a b l o i n s t e a d o f P a u l.        I m e a n, t h e
                                                                                         21


 1   g o v e r n m e n t' s m a k i n g s o m u c h o f t h i s w i t h y o u , i t ' s

 2   s i m p l y t h e A r a b/ S y r i a n v e r s i o n o f J o s e p h D i b e e.

 3   T h e r e' s - - a n d t h e r e' s n o t h i n g t h a t t h e y' r e

 4   s h o w i n g y o u t h a t w o u l d d i s a g r e e o r d i s p u t e t h a t.

 5                            The government has stated details

 6   about the rebuttable presumption and has

 7   specifically noted to you that the ultimate burden

 8   o f p e r s u a s i o n r e m a i n s w i t h t h e g o v e r n m e n t.     What

 9   t h e d e f e n d a n t h a s i s a b u r d e n o f p r o d u c t i o n.       We

10   h a v e m e t t h a t b u r d e n, y o u r H o n o r.

11                            A n d I , t h i s m o r n i n g, f i l e d a v e r y

12   short supplemental memorandum in support of the

13   m o t i o n f o r r e l e a s e f r o m c u s t o d y.      It details

14   b r i e f l y t h a t l e g a l s t a n d a r d, a n d t h e n i t

15   references several findings that I think the Court

16   did make implicitly and could make explicitly in

17   s u p p o r t o f c o n t i n u e d p r e t r i a l r e l e a s e, o r I s h o u l d

18   s a y , r e n e w e d p r e t r i a l r e l e a s e f o r M r . D i b e e.

19                            The first of those is that Mr. Dibee

20   h a s c h a n g e d.    The Court specifically referenced

21   t h a t.     The Court specifically referenced its

22   experience with this case and its experience with

23   o t h e r d e f e n d a n t s i n t h i s c a s e.       A n d , o f c o u r s e,

24   this idea that people change just fits with common

25   s e n s e.    B u t i t i s n ' t j u s t c o m m o n s e n s e.       It's the
                                                                                        22


 1   r e a l i t y o f t h i s c a s e.     I t ' s 2 0 0 2, 2 0 0 3, 2 0 0 4, 2 0 0 5

 2   w i t h n o c r i m i n a l c o n d u c t.

 3                           It's all those additional years

 4   b e y o n d t h a t w h e r e, a d m i t t e d l y, t h e g o v e r n m e n t w i l l

 5   say they don't know everything that Mr. Dibee was

 6   d o i n g, b u t I t h i n k t h e C o u r t h a s a g o o d i d e a w h e n

 7   y o u l i s t e n e d t o w h a t I c a l l h i s s c i e n c e l e c t u r e,

 8   where he goes through the details of all the

 9   projects he had been working on, where he goes

10   t h r o u g h t h e d e t a i l s o f s p e c i f i c t y p es o f s o l a r

11   technology that he -- that he attempted to develop

12   i n S y r i a, a n d t h a t p l a n f e l l a p a r t b e c a u s e o f t h e

13   Syrian War.

14                           And I think you saw his emotional

15   r e a c t i o n w h e n h e w a s t a l k i n g a b o u t t h a t.     You got

16   to assess him.             You made your assessment and I'm

17   asking you to stand by it.

18                           I n a d d i t i o n, y o u s p e c i f i c a l l y

19   referred to him as a different person with

20   enormous skills to provide and you talked about

21   how you wanted him to go forward and use those

22   s k i l l s.

23                           A l s o, y o u r H o n o r, t h e g o v e r n m e n t i s

24   not disputing the fact that Mr. Dibee twice

25   contacted the government about supervised
                                                                                           23


 1   r e l e a s i n g h i m s e l f.   N o w t h e g o v e r n m e n t s a y s, W e l l,

 2   y o u k n o w, i t d i d n' t w o r k o u t , a n d t h e y m a k e s o m e

 3   other comments about it, but I want to talk about

 4   exactly what happened in a greater level of

 5   d e t a i l.

 6                             Mr. Dibee was represented by an

 7   a t t o r n e y d u r i n g t h a t p r o c e s s, N a n c y H o l l a n d e r.   I

 8   have spoken to her.                 I have memos from her from

 9   the time reflecting the conversations that

10   o c c u r r e d.   These included conversations with

11   assistant United States attorney Kirk Engdall who

12   w a s h a n d l i n g t h e c a s e a t t h e t i m e.

13                             M r . D i b e e, a t g r e a t r i s k t o h i m s e l f,

14   attempted to provide assistance to the United

15   S t a t e s g o v e r n m e n t.   This is referenced in the

16   c o n f i d e n t i a l m e m o, b u t I ' m g o i n g t o t a l k a b o u t i t

17   in a bit more detail now.                     A n d I w o u l d n o t e t h i s.

18   I f I ' m m i s t a k e n, p l e a s e c o r r e c t m e .     I will give

19   t h e g o v e r n m e n t a m o m e n t t o r e s p o n d t o t h i s p o i n t.

20   B u t I d o n ' t b e l i e v e t h a t F B I A g e n t S u t t l es w a s

21   p r e s e n t f o r t h e c o n v e r s a t i o n o f J u n e 7 t h , 2 0 1 1.

22   I f I ' m w r o n g a b o u t t h a t, I ' m n o t t r y i n g t o v i o l a t e

23   decorum, but I would just like to note that

24   Mr. Suttles wasn't.                 Because if he was, maybe we

25   s h o u l d c a l l h i m a s a w i t n e s s.
                                                                                           24


 1                               J u n e 7 , 2 0 1 1.       It's a conversation

 2   w i t h N a n c y H o l l a n d e r, a t t o r n e y f o r J o s e p h D i b e e.

 3                               S t e v e, E i f f e r?     E i f e r?    And Kirk

 4   E n g d a l l.

 5                               M R . B A R R O W:      And what subject and

 6   w h e r e w a s t h i s?

 7                               M R . H O O D:       W e l l, i t w a s a p h o n e

 8   c o n f e r e n c e.       It was on the subject of Mr. Dibee

 9   providing assistance to the United States

10   government to prevent a Syrian attack -- while he

11   w a s i n S y r i a t o p r e v e n t a n a t t a c k a g a i n s t I s r a e l.

12   It was related to what you and I have talked about

13   w i t h M r . B a r r o w.       I t ' s t h e " r o o m f u l o f m o n e y"

14   c o n v e r s a t i o n.

15                               M R . B A R R O W:      O n e m i n u t e, p l e a s e.   So

16   M r . S u t t l es o r A g e n t S u t t l e s, e x c u s e m e , i s

17   familiar with the call -- contemporaneously

18   f a m i l i a r w i t h t h e c a l l b u t w a s n' t p r e s e n t w h e n

19   t h i s c a l l o c c u r r e d.

20                               M R . H O O D:       Thank you.          I appreciate

21   t h a t c l a r i f i c a t i o n.

22                               Y o u r H o n o r, t h e m e m o r a n d u m o f

23   J u n e 7 t h , 2 0 1 1, f r o m N a n c y H o l l a n d e r, a g a i n, t h e

24   attorney that represented Joseph Dibee at the

25   t i m e, t h e a t t o r n e y t h a t I ' v e t a l k e d t o o n t h e
                                                                                        25


 1   p h o n e w h o h a s p r o v i d e d m e h e r m e m o s, i n d i c a t e s

 2   that it's written a bit like a script in that you

 3   have a speaker and then a note about what the

 4   s p e a k e r s a i d, a n d t h e s t a t e m e n t b y K i r k E n g d a l l i s

 5   r e f l e c t e d i n t h e s e a l e d m e m o r a n d u m.   And that

 6   statement from Kirk Engdall is the information

 7   he's given us will already help at the end of all

 8   o f t h i s.

 9                            Mr. Dibee believed that money was

10   being collected in Syria and that that money was

11   ultimately going to be used to fund a terrorist

12   a t t a c k a g a i n s t I s r a e l.   He contacted U.S.

13   a u t h o r i t i e s a b o u t t h i s w h i l e r e s i d i n g i n S y r i a.

14   That is an incredible risk to him to have done

15   t h a t.

16                            S y r i a - - w e l l, I m e a n I t h i n k t h e

17   Court would be -- would appreciate just how much

18   dirt that is, would appreciate the potential for

19   Syrian authorities to learn of that and to take

20   harsh and extreme measures against him.                               And, in

21   a n y c a s e, y o u h a v e a s t a t e m e n t f r o m K i r k E n g d a l l

22   s a y i n g t h a t h e h e l p e d h i m s e l f.     T h a t M r . D i b e e, b y

23   g i v i n g t h a t i n f o r m a t i o n, h a s h e l p e d h i m s e l f a t t h e

24   e n d o f a l l o f t h i s.

25                            I s a y a l l t h i s, y o u r H o n o r, b e c a u s e
                                                                                          26


 1   Mr. Dibee has a lot to lose if he were to run on

 2   t h i s c a s e.     I think that we potentially have an

 3   e n f o r c e a b l e a s s i s t a n c e s t a t e m e n t, a p r o m i s e o f

 4   l e n i e n c y.   I think it could most reasonably be

 5   interpreted as something that would crack any

 6   notion of a mandatory minimum being applied in

 7   t h i s c a s e.

 8                             I n a d d i t i o n, e v e n i f t h e g o v e r n m e n t

 9   w i l l n o t a g r e e w i t h m e o n t h i s p o i n t, t h e C o u r t

10   can find it.             The Court can find that there was a

11   p r o m i s e o f l e n i e n c y m a d e.      I n a d d i t i o n t o t h a t,

12   even if no such promise was ultimately made that

13   w o u l d c r a c k t h e m a n d a t o r y m i n i m u m, t h e C o u r t c o u l d

14   still rely upon it as a -- a background factor

15   related to Mr. Dibee that could be taken in

16   c o n s i d e r a t i o n a t s e n t e n c i n g.

17                             Now, turn back for a moment to

18   Exhibit 2 if you have it in front of you.                                  If you

19   don't, I would point out to you you have Darren

20   T h u r s t o n, J o n a t h a n P a u l, K e n d a l l T a n k e r s l e y,

21   R e b e c c a R u b i n, a l l i n t h a t c a t e g o r y o f d e f e n d a n t s

22   that Mr. Dibee is firmly implanted in.                               They got

23   s e n t e n c e s r a n g i n g f r o m 3 7 t o 6 0 m o n t h s.       I'm not

24   aware of any of them being able to give or

25   attempting to give the kind of assistance at great
                                                                                         27


 1   personal risk dealing with security forces in

 2   S y r i a, p o t e n t i a l l y l i v i n g i n a n a p a r t m e n t w h e r e

 3   the ears may have walls [sic], calling on a phone

 4   t h a t h e d o e s n' t k n o w i s s e c u r e a n d o f f e r i n g t h e

 5   United States government assistance to prevent

 6   what he believes is going to be a terrorist attack

 7   a g a i n s t I s r a e l.

 8                            The only person that should even

 9   b e g i n t o b e p u t i n t h a t c a t e g o r y i s J o n a t h a n P a u l.

10   I don't know because I'm not allowed to know all

11   of the assistance that Jonathan Paul gave to the

12   g o v e r n m e n t.   T h e g o v e r n m e n t' s s e n t e n c i n g

13   memorandum on this point suggests a 17-level

14   d o w n w a r d d e p a r t u r e f o r J o n a t h a n P a u l.     I imagine

15   t h a t J o n a t h a n P a u l a t t e m p t e d t o a s s i s t.        I don't

16   k n o w i f h e w a s s u c c e s s f u l.       But his attempted

17   assistance probably ultimately related to property

18   c r i m e s, c r i m e s w h e r e b u i l d i n g s w e r e d e s t r o y e d,

19   a r s o n s o c c u r r e d, n o t a t e r r o r i s t a t t a c k

20   potentially being carried out against the nation

21   o f I s r a e l.

22                            I would say to you that Joseph Dibee

23   deserves at least as much as Jonathan Paul got.                                     I

24   w o u l d l o v e t o h e a r t h e g o v e r n m e n t' s p o s i t i o n

25   t o d a y, n o w , a s w e ' r e t a l k i n g a b o u t t h i s i n m o r e
                                                                                          28


 1   detail if they believe that somehow the assistance

 2   that Joseph Dibee offered is worth less at saving

 3   lives and the risk he took to try to protect human

 4   life is somehow less than the assistance that

 5   J o n a t h a n P a u l p r o v i d e d.

 6                            A g a i n, I d o n ' t k n o w t h e d e t a i l s o f

 7   t h a t, b u t i t a m o u n t e d t o a r e c o m m e n d a t i o n o f a

 8   1 7 - l e v e l d o w n w a r d d e p a r t u r e, a n d o f c o u r s e

 9   J o n a t h a n P a u l b r o k e o u t o f t h e m a n d a t o r y m i n i m u m.

10                            N o w , i f M r . D i b e e r u n s, h e l o s e s a l l

11   o f t h a t, I t h i n k.        I think any idea that this

12   Court would enforce an assistance agreement or a

13   p r o m i s e o f l e n i e n c y i f M r . D i b e e r u n s a g a i n, i f h e

14   b r e a k s o u t o f p r e t r i a l r e l e a s e, i f h e c u t s t h e

15   a n k l e m o n i t o r o f f a n d d i s a p p e a r s, I c a n ' t i m a g i n e

16   that the Court would keep that as an option for

17   h i m , a n d M r . D i b e e k n o w s t h a t.       He knows that he

18   has so much to lose if he were to run.

19                            That is more specific -- what I just

20   s a i d t o y o u i n t h o s e f e w m o m e n t s, y o u r H o n o r, i s

21   more specific than any argument that the

22   government is making because the government

23   c o n t i n u e s t o r e l y o n t h i s n o t i o n o f a g e n r e.       It's

24   a r e a l l y s e r i o u s c r i m e.     T h a t' s w h a t i t ' s s a y i n g.

25                            A l s o, t h i s C o u r t, i n r e f e r e n c i n g a n d
                                                                                          29


 1   granting -- in granting pretrial release on

 2   December 13th, this Court referenced the quality

 3   o f M r . D i b e e' s h o m e p l a n.        It referenced how well

 4   specifically his sister was established in the

 5   c o m m u n i t y.   H i s s i s t e r i s a d o c t o r.       She's

 6   w o r k e d - - s h e ' s b e e n a d o c t o r f o r 2 0 y e a r s.          She's

 7   w o r k e d f o r t h e s a m e e m p l o y e r f o r 1 2 y e a r s.

 8                            H i s b r o t h e r- i n - l a w i s a n e n g i n e e r.

 9   H e ' s b e e n a n e n g i n e e r f o r 2 5 y e a r s.        I think he's

10   been with the same company for about the same

11   l e n g t h o f t i m e.       I had the details more on the tip

12   o f m y t o n g u e, y o u r H o n o r, b u t t h e p o i n t i s w h e n w e

13   w e r e h e r e o n F r i d a y, D e c e m b e r 1 3 t h , i s t h e y' r e

14   e x t r e m e l y w e l l- e s t a b l i s h e d p e o p l e a n d t h e y' r e v e r y

15   w i l l i n g t o h a v e h i m i n t h e i r h o m e.

16                            Now the government makes reference

17   t o t h e U . S . p a s s p o r t s, a n d I ' m g l a d t h e g o v e r n m e n t

18   was very clear about this because I want to --

19   i t ' s t r u e, t o m y k n o w l e d g e, t h a t t h e U . S . p a s s p o r t

20   is still in the possession -- pardon me -- the

21   S y r i a n p a s s p o r t.    I m i s s p o k e.    That the Syrian

22   p a s s p o r t i s s t i l l i n t h e p o s s e s s i o n o f M a h a C o l e s.

23   T w o t h i n g s a b o u t t h a t.     O n e i s t h a t i t ' s e x p i r e d.

24   But, two, is the only reason it's still in her

25   possession is because Noe Rios called me this past
                                                                                        30


 1   week and we were trying to figure out, and I don't

 2   t h i n k t h i s p o i n t i s d i s p u t e d b y a n y o n e, a n d

 3   t h e r e' s a n o f f i c e r w h o ' s h e r e t o d a y, t h a t w e

 4   d i d n' t k n o w w h e r e t o t u r n t h e p a s s p o r t i n b e c a u s e

 5   t h e r e w a s n o c a s e o p e n i n W a s h i n g t o n, n o - -

 6   nothing -- nothing that the Pretrial Services

 7   Office would take the passport for.

 8                            My suggestion was going to be just

 9   t o m a i l i t d o w n h e r e, b u t i n t h e m e a n t i m e w h i l e

10   all that was getting figured out, we got the

11   ruling from the Ninth Circuit and Joseph Dibee

12   w e n t b a c k i n t o c u s t o d y.     I m e a n, w e c a n f i g u r e o u t

13   t h e p a s s p o r t s i t u a t i o n.   I t c a n b e m a i l e d.     It can

14   be shredded and the bits could be handed over to

15   t h e P r e t r i a l S e r v i c e s O f f i c e i n S e a t t l e.    I'm

16   being a little off the cuff and flippant when I

17   s a y t h a t, y o u r H o n o r, b u t i t c a n b e t a k e n c a r e o f .

18   T h a t c a n b e d e a l t w i t h.       It is no act of

19   m i s c o n d u c t.

20                            A n d , i n f a c t, I w a n t t o t a l k - - a n d

21   I addressed this in my supplemental memo -- about

22   just how good Mr. Dibee was for the brief time

23   t h a t h e w a s o n p r e t r i a l r e l e a s e.      Because the

24   Court directed him to be there first thing Monday

25   m o r n i n g i n S e a t t l e, a n d I w a s o n t h e p h o n e w i t h
                                                                                       31


 1   him, and I think he was there at about 7:45 a.m.

 2   H e w a s t h e r e.     He was there before there was even

 3   anyone to come out and talk to him.                              He was

 4   waiting in the lobby of Pretrial Services Release

 5   O f f i c e t o b e p r o c e s s e d.

 6                           A n d t h e n, o f c o u r s e, y o u r H o n o r, o n

 7   Wednesday of last week at about 2:20, and I'm

 8   p r e t t y c o n f i d e n t a b o u t t h a t t i m e b e c a u s e, o f

 9   c o u r s e, w h e n r u l i n g s a r e p u b l i s h e d, w e g e t e m a i l s,

10   and so at 2:20 in the afternoon on Wednesday of

11   l a s t w e e k, I - - I - - t h e r e' s a n e m a i l t h a t g o e s

12   out that -- the notification that the Ninth

13   Circuit has -- has remanded this case to you, is

14   o r d e r i n g M r . D i b e e b a c k i n t o c u s t o d y.

15                           I saw that email I believe shortly

16   a f t e r t h a t, q u i t e s h o r t l y a f t e r t h a t, 2 0 m i n u t e s

17   m a y b e, a n d I - - y o u k n o w, I j u s t c a l l e d N o e R i o s

18   a s I w a s r e a d i n g i t s o i t s t a n d s o u t i n m y m e m o r y.

19   I t h e n c a l l e d M r . D i b e e.         I called him at about

20   2:53 p.m., so it's about 30 minutes after the

21   ruling had come out, and Mr. Dibee was back down

22   at the Pretrial Services Office at 3:40 p.m.

23   O k a y?   An hour and 20 minutes after the email goes

24   o u t a n n o u n c i n g t h e r u l i n g.

25                           He has been extraordinarily
                                                                                            32


 1   c o m p l i a n t t o t h i s p o i n t.    I m e a n, o n e o f t h e

 2   reasons I think that the government -- I don't

 3   k n o w t h a t t h e g o v e r n m e n t w i l l a d m i t t h i s, a n d

 4   m a y b e i t ' s n o t e v e n i n t h e i r t h i n k i n g, b u t m a y b e

 5   it is.        Y o u k n o w, t h e y h a d t o e x p e d i t e t h i s

 6   because if this had gone under a normal briefing

 7   s c h e d u l e, t h e o r i g i n a l b r i e f i n g s c h e d u l e f o r t h i s

 8   issued by the Ninth Circuit was going to be -- the

 9   g o v e r n m e n t' s m e m o w a s g o i n g t o b e d u e , I b e l i e v e,

10   on December 30th.                The defense memo would have

11   b e e n d u e a b o u t t e n d a y s l a t e r.

12                             If we had gone that far into

13   J a n u a r y, w e w o u l d h a v e h a d a t r a c k r e c o r d f o r

14   M r . D i b e e.     He would have been compliant and

15   c o m p l i a n t a n d c o m p l i a n t b e c a u s e, y o u r H o n o r, y o u r

16   December 13th assessment of him, which I think is

17   the most profound piece of evidence in this

18   case -- you got to size him up.                            The Ninth Circuit

19   h a s n' t d o n e t h a t.      Y o u g o t t o d o t h a t.       You got to

20   a s s e s s h i s c r e d i b i l i t y, h i s d e m e a n o r.    You got to

21   put that into your experience with this case and

22   with defendants in other cases and you made an

23   evaluation of him and you found that he's a

24   d i f f e r e n t p e r s o n.   And that finding is the most

25   o v e r w h e l m i n g f i n d i n g i n t h e c a s e.     It is the one
                                                                                           33


 1   t h a t i s o f t h e m o s t i m p o r t a n t.

 2                              The government mentions that his

 3   sister helped him sell property while he was at

 4   l a r g e.     Y o u r H o n o r, t o m y u n d e r s t a n d i n g, t h a t w a s

 5   d o n e, a n d I r e f e r e n c e d t h i s o n D e c e m b e r 1 3 t h , t h a t

 6   Mr. Dibee continued to pay his taxes even after he

 7   l e f t t h e U n i t e d S t a t e s.

 8                              T h a t - - y o u k n o w, t h e e x t e n t t o

 9   which he has conducted himself -- I'm not --

10   a g a i n, p l e a s e u n d e r s t a n d.     I'm not arguing that

11   t h e s e a r e n' t s e r i o u s c r i m e s.      I'm not arguing that

12   it's not of significance that he left the United

13   S t a t e s.    But the government keeps ignoring so many

14   o t h e r a r g u m e n t s.    The government won't even

15   a c k n o w l e d g e t h i s, t h e E x h i b i t 2 t h a t I m a d e, w h e r e

16   y o u s e e , y o u k n o w - - y o u k n o w, y o u j u s t s e e t h e

17   o u t c o m e s h e r e.

18                              I ' m n o t a r g u i n g i t ' s n o t s e r i o u s,

19   b u t p e o p l e g o t p r e t r i a l r e l e a s e i n t h i s c a s e.

20   J o n a t h a n P a u l, K e n d a l l T a n k e r s l e y, S u z a n n e S a v o i e,

21   who had 17 counts in her -- against her from the

22   6 5 - c o u n t s e c o n d s u p e r s e d i n g i n d i c t m e n t, a n d D a n i e l

23   M c G o w a n w h o h a d 1 8 , a l l g r a n t e d p r e t r i a l r e l e a s e.

24                              Y o u r H o n o r, y o u ' v e h a d e x p e r i e n c e

25   w i t h t h i s c a s e.       You've made an assessment of
                                                                                         34


 1   M r . D i b e e.       I'm asking you just to stand by that

 2   a s s e s s m e n t.

 3                             The Ninth Circuit has given you what

 4   I regard as an invitation to substantiate your

 5   rulings more extensively because the Ninth Circuit

 6   recognizes that this is an unusual situation and,

 7   u n d o u b t e d l y, t h e g o v e r n m e n t w i l l a p p e a l t h i s

 8   ruling if you again return to your position and

 9   g r a n t M r . D i b e e p r e t r i a l r e l e a s e.      And that ruling

10   is exactly what you should do.

11                             The best position you were ever in,

12   the best position of anyone has ever been in this

13   case to evaluate the pretrial release question was

14   a t t h e c o n c l u s i o n o f M r . D i b e e' s s t a t e m e n t s o n

15   D e c e m b e r 1 3 t h t h a t h e d e t a i l e d t o y o u h i s e f f o r t s.

16                             A n d y o u n o t e d, y o u r H o n o r, t h a t y o u

17   w a n t e d h i m t o c o n t i n u e t h o s e, a n d h e s h o u l d.        He

18   s h o u l d.    T h e g o v e r n m e n t s a y s, W e l l, i t w a s n' t

19   u n d e r o a t h t h a t h e m a d e t h o s e s t a t e m e n t s.      Your

20   H o n o r, I d o n ' t - - I d o n ' t t h i n k y o u c a n f a k e t h e

21   kind of scientific knowledge that Mr. Dibee was

22   d e m o n s t r a t i n g t h r o u g h h i s s t a t e m e n t s.

23                             A n d I - - a g a i n, I t h i n k i t i s o n e o f

24   the most unusual statements I have -- it is.                                   I

25   just -- not one of.                  It is the most unusual
                                                                                      35


 1   statement I have ever heard from a defendant in

 2   c u s t o d y.     He's basically giving us a science

 3   l e c t u r e, b u t i t ' s a s c i e n c e l e c t u r e t h a t f i t s w i t h

 4   his changed philosophy which fits with the fact

 5   t h a t h e i s a d i f f e r e n t p e r s o n.

 6                            A n d , y o u r H o n o r, I w o u l d a d d t h i s.

 7   Y o u k n o w, e v e n i n t h e b r i e f t i m e h e ' s b e e n o u t , h e

 8   has been visited by two professors who are aware

 9   of the work that he would like to do and are

10   o f f e r i n g h i m a s s i s t a n c e.   I m e a n, o n e o f t h e

11   t h i n g s h e w a s t a l k i n g t o m e a b o u t, o n e o f t h e

12   t h i n g s h i s f a m i l y w a s t a l k i n g t o m e a b o u t, f o r

13   i n s t a n c e, w h i l e h e w a s o u t o f c u s t o d y, y o u r H o n o r,

14   was that the Seattle office was putting a

15   restriction on his computer use.                          I believe the

16   C o u r t h a d r u l e d c o m p u t e r m o n i t o r i n g.

17                            But what the Seattle office ended up

18   s a y i n g, a s I u n d e r s t a n d i t , w a s , w e l l, t h a t h e

19   c o u l d n' t u s e a n y d e v i c e, s m a r t p h o n e, c o m p u t e r,

20   what have you, that would have internet capability

21   w h i c h, o f c o u r s e, i s e x a c t l y w h a t h e n e e d s b e c a u s e

22   the work that he's doing requires him to get on

23   t h e i n t e r n e t, l o o k a t s c i e n c e j o u r n a l s, d o

24   r e s e a r c h.    As my client would put it -- he's put

25   i t t o m e t h i s w a y a n d i t j u s t m a k e s s e n s e, i f w h a t
                                                                                            36


 1   h e ' s t r y i n g t o d o w a s e a s y, s o m e o n e e l s e w o u l d

 2   have already done it.

 3                              The problems that he's trying to

 4   s o l v e a r e s e r i o u s p r o b l e m s f o r h u m a n i t y.     He

 5   t a l k e d t o y o u i n w h a t I c a l le d h i s s c i e n c e l e c t u r e

 6   a b o u t h o w t h e r a i nw a t e r c h a n g e s t h e p H b a l a n c e,

 7   a n d I d o n ' t e v e n r e m e m b e r a l l t h e d e t a i l s, b u t I

 8   remember the poison gas which is deadly for people

 9   a n d t h e r e' s n o t h i n g y o u c a n d o a b o u t i t o n c e

10   s o m e o n e g e t s e x p o s e d.

11                              N o w , t h o s e k i n d s o f d e t a i l s a r e n' t

12   f a k e.    Y e a h, h e d i d n' t t a k e t h e w i t n e s s s t a n d.            He

13   d i d n' t s w e a r o u t a n o a t h.           But he's not faking it,

14   y o u r H o n o r, a n d y o u j u d g e d h i m c o r r e c t l y.        He has

15   c h a n g e d.    There are plenty of evidentiary findings

16   available to you.                  He has rebutted the rebuttable

17   p r e s u m p t i o n.    The government has not met its

18   b u r d e n o f p e r s u a s i o n.    He should be released

19   a g a i n, y o u r H o n o r.       Thank you.

20                              M R . B A R R O W:     Y o u r H o n o r, t h i s i s t h e

21   g o v e r n m e n t.     M a y I r e s p o n d?

22                              T H E C O U R T:     I'd just like to remind

23   p e o p l e o f t h i s o n e f a c t.          He was arrested August

24   o f 2 0 1 8.      C o r r e c t?

25                              M R . B A R R O W:     T h a t' s c o r r e c t, y o u r
                                                                                        37


 1   H o n o r.

 2                            T H E C O U R T:     And today is

 3   D e c e m b e r 2 3 r d , 2 0 1 9, a n d w e a r e s t i l l i n a

 4   p r e t r i a l f o r m a t.   J u s t a r e m i n d e r.      G o a h e a d.

 5                            M R . B A R R O W:    Y o u r H o n o r, I t h i n k

 6   Mr. Hood and I talked about the delay and I think

 7   we're going to address -- we plan to address that

 8   w i t h t h e C o u r t i n o u r J a n u a r y s t a t u s c o n f e r e n c e.

 9                            B u t i n r e s p o n s e t o M r . H o o d' s

10   a r g u m e n t s, M r . D i b e e d i d g i v e u s k i n d o f a l e n g t h y

11   l e c t u r e.   I don't doubt the sincerity of what

12   M r . D i b e e s a i d d u r i n g t h a t l e c t u r e, b u t i t d o e s

13   not in any way address his risk of flight in this

14   c a s e.

15                            I guess I would ask:                   When did

16   M r . D i b e e' s t r a n s f o r m a t i o n o c c u r?   I certainly

17   h o p e t h a t i t o c c u r r e d p r i o r t o h i m g e t t i n g c a u g h t.

18   I hope he realized that he could use his talents

19   to improve the planet through innovative ideas and

20   e c o n o m i c s p r i o r t o h i m b e i n g c a u g h t.

21                            What his transformation did not do

22   i s i t d i d n o t l e a d h i m t o s u r r e n d e r, t o f a c e h i s

23   p a s t a n d t o a d d r e s s t h e s e c h a r g e s.       He was working

24   on all of those great ideas while a fugitive from

25   j u s t i c e i n t h e U n i t e d S t a t e s.
                                                                                       38


 1                             T h e g o v e r n m e n t' s a r g u m e n t f o r

 2   d e t e n t i o n i s n o t a g e n r e a r g u m e n t.      What is unique

 3   about the defendant is that he fled and he was a

 4   f u g i t i v e f o r a d o z e n y e a r s.

 5                             Now, the issue of the name on the

 6   d e f e n d a n t' s p a s s p o r t, t h e S y r i a n p a s s p o r t, I ' m n o t

 7   insinuating that he made that name up.                               I'm merely

 8   p o i n t i n g o u t t h a t i t ' s n o t a n a m e t h a t' s u s e d o n

 9   h i s A m e r i c a n p a s s p o r t.     It is the name that was on

10   h i s a r r e s t w a r r a n t.     And the use of that Syrian

11   name on the Syrian passport enabled him to flee

12   f r o m E l S a l v a d o r.       It was certainly more

13   convenient for him to travel on an El Salvador --

14   on a Syrian passport in a name that is not Joseph

15   Dibee than if he were trying to travel on his

16   A m e r i c a n p a s s p o r t.

17                             I'd like to also address the issue

18   o f c o o p e r a t i o n.     I talked to a former AUSA Kirk

19   Engdall about the information that Mr. Hood has

20   o u t l i n e d, a n d h e w a s v e r y c o n f i d e n t t h a t t h e r e

21   w e r e n o p r o m i s e s t h a t w e r e e v e r m a d e t o M r . D i b e e.

22   A s t h e C o u r t u n d o u b t e d l y k n o w s, a c o o p e r a t i o n

23   a g r e e m e n t i s a c o n t r a c t.     A defendant offers their

24   cooperation in exchange for something and that

25   c o o p e r a t i o n m a y b e a c c e p t e d b y t h e g o v e r n m e n t.   In
                                                                                          39


 1   a n y c o o p e r a t i o n a g r e e m e n t, p a r t o f w h a t M r . D i b e e

 2   would be required to do would be to surrender and

 3   t o a c c e p t r e s p o n s i b i l i t y f o r t h e c r i m e.    That is

 4   n o t w h a t h a p p e n e d.

 5                            I n f a c t, m y u n d e r s t a n d i n g i s t h a t

 6   M r . D i b e e' s o f f e r o f i n f o r m a t i o n w a s c o n d i t i o n e d

 7   o n d i s m i s s a l o f a l l o f t h e c h a r g e s.       That was

 8   M r . E n g d a l l' s r e c o l l e c t i o n.   And Mr. Dibee also

 9   withheld details of the information unless he

10   could secure a promise that he would not be

11   p r o s e c u t e d.

12                            None of the defendants that Mr. Hood

13   i s c o m p a r i n g M r . D i b e e w i t h w e r e f u g i t i v e s.     None

14   of those defendants conditioned their cooperation

15   on complete dismissal of all of the charges that

16   t h e y w e r e f a c i n g.     S i m p l y p u t , M r . D i b e e' s i n a

17   c o m p l e t e l y d i f f e r e n t c a t e g o r y, a c a t e g o r y o f h i s

18   own.       A s I a r g u e d b e f o r e, h e ' s m o s t s i m i l a r t o

19   M s . R u b i n.       But Ms. Rubin surrendered without a

20   p r o m i s e t h a t a l l c h a r g e s b e d i s m i s s e d.

21                            F i n a l l y, I w o u l d j u s t l i k e t o

22   a d d r e s s M r . D i b e e' s c o n d u c t w h i l e h e w a s o n

23   r e l e a s e.     I do appreciate the fact that Mr. Dibee

24   s u r r e n d e r e d w h e n h e l e a r n e d o f t h e N i n t h C i r c u i t' s

25   order that he do so, but the amount of time that
                                                                                         40


 1   he was on release was simply not sufficient for us

 2   t o j u d g e h i s c o m p l i a n c e w i t h c o n d i t i o n s.      Keep in

 3   m i n d, i t t o o k h i m s e v e r a l d a y s t o f l e e t h e c o u n t r y

 4   i n 2 0 0 5.

 5                            O n t h e r e c o r d b e f o r e t h e C o u r t, w e ' d

 6   ask the Court to detain Mr. Dibee both as a risk

 7   o f f l i g h t a n d a d a n g e r t o t h e c o m m u n i t y.          Thank

 8   you.

 9                            M R . H O O D:     Y o u r H o n o r, t h i s i s P a u l

10   H o o d.    If I may just address the dismissal of all

11   c h a r g e s p a r t o f t h e g o v e r n m e n t' s a r g u m e n t.

12                            T H E C O U R T:     S u r e.   G o a h e a d.

13                            M R . H O O D:     That is not reflected in

14   any memorandum or any discussion I've had with

15   N a n c y H o l l a n d e r.   I t m a y b e K i r k E n g d a l l' s

16   r e c o l l e c t i o n, b u t i t w o u l d b e a r e c o l l e c t i o n o f

17   t h e c o n v e r s a t i o n t h a t h e h a d i n 2 0 1 1, s p e c i f i c a l l y

18   a b o u t t h e J u n e 7 t h , 2 0 1 1.       I can say that date

19   b e c a u s e t h a t' s t h e d a t e o n t h e m e m o t h a t I h a v e

20   f r o m N a n c y H o l l a n d e r.

21                            Certainly it is true that there was

22   never an ultimate agreement reached for Mr. Dibee

23   t o t u r n h i m s e l f i n a n d t h e r e w a s n e v e r a c o n t r a c t,

24   b u t , n o n e t h e l e s s, a p r o m i s e o f l e n i e n c y c a n b e

25   e n f o r c e a b l e w i t h o u t a c o n t r a c t.   I don't want to
                                                                                           41


 1   g o i n t o a l l t h a t.        We may litigate that later in

 2   t h i s c a s e i n a n y e v e n t - - i n a n y c a s e, y o u r H o n o r,

 3   but there -- that idea that they had to dismiss

 4   a l l c h a r g e s a n d t h a t' s t h e o n l y w a y t h a t - - i t ' s

 5   j u s t n o t - - i t ' s n o t a c c u r a t e, y o u r H o n o r.           It's

 6   n o t r e f l e c t e d.

 7                              And I don't have Kirk Engdall here

 8   and you don't have him here so we can hear from

 9   him to find out how good is his memory when the

10   c o n v e r s a t i o n w a s f r o m 2 0 1 1.

11                              A g a i n, y o u r H o n o r, I t h i n k y o u h a v e

12   plenty in front of you.                       Mr. Dibee has met the

13   r e b u t t a b l e p r e s u m p t i o n.

14                              T H E C O U R T:      Unless -- is there

15   a n y t h i n g e l s e?

16                              M R . B A R R O W:     I ' m s o r r y?

17                              T H E C O U R T:      I s t h e r e a n y t h i n g e l s e?

18                              M R . B A R R O W:     N o t f o r t h e g o v e r n m e n t,

19   y o u r H o n o r.     Thank you.

20                              M R . H O O D:       And not from the -- just

21   a m o m e n t, a c t u a l l y, y o u r H o n o r.

22                              No.      Nothing more from the

23   d e f e n d a n t, y o u r H o n o r.        Thank you.

24                              T H E C O U R T:      W e l l, t h a n k y o u .   After

25   this was placed on my docket at the last minute
                                                                                          42


 1   a n d I - - I m a d e m y r u l i n g f r o m t h e b e n c h, I ' m

 2   going to take this under advisement and I'll have

 3   a written ruling for you trying to reach the

 4   q u e s t i o n t h a t' s b e e n s e n t b a c k b y t h e N i n t h

 5   C i r c u i t.

 6                            So you'll have it in writing so it

 7   w i l l b e a v a i l a b l e a n d c l e a r, b u t I ' m g o i n g t o t e l l

 8   you I will see you in January and I -- one of the

 9   things in moving this case is -- with the fact

10   that it came to me a year and a half after he's

11   b e e n a r r e s t e d a n d h a s b e e n i n c u s t o d y a n d d i d n' t

12   c h a l l e n g e t h e i n i t i a l d e t e r m i n a t i o n, b u t a t s o m e

13   p o i n t, t h i s c a s e n e e d s t o b e m o v i n g a n d a

14   r e s o l u t i o n d o n e.

15                            And so whatever I decide to do

16   t o d a y, t h i s c a s e w i l l b e u n d e r r e g u l a r s t a t u s

17   conference hearings to move and get to a

18   r e s o l u t i o n.

19                            I t ' s a n o l d c a s e.           We all know many

20   o f t h e f a c t s o f t h i s c a s e.         And we just -- it's --

21   i t n e e d s t o b e r e s o l v e d.       O r t r i e d.

22                            S o w i t h t h a t s t a t e d, I ' l l g e t

23   s o m e t h i n g o u t t o y o u s h o r t l y.      Thank you.

24                            ( R e p o r t e r i n q u i r y. )

25                            T H E C O U R T:     We have a new court
                                                                                         43


 1   reporter who is not familiar with all the players

 2   i n t h e b u i l d i n g.    S o a n y t h i n g e l s e?

 3                           M R . B A R R O W:      N o t f o r t h e g o v e r n m e n t.

 4   T h a n k y o u , y o u r H o n o r.

 5                           T H E C O U R T:      Thank you.

 6                           M R . H O O D:       T h a n k y o u , y o u r H o n o r.

 7   N o t h i n g m o r e f r o m t h e d e f e n s e.

 8            (The proceedings recessed at 11:50 a.m.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                44


 1

 2                                            -o0o-

 3

 4                        I c e r t i f y, b y s i g n i n g b e l o w, t h a t t h e

 5   f o r e g o i n g i s a c o r r e c t t r a n s c r i p t, t o t h e b e s t o f

 6   m y a b i l i t y, o f t h e r e c o r d o f p r o c e e d i n g s i n t h e

 7   a b o v e- e n t i t l e d c a u s e h e a r d b y s p e a k e r p h o n e, t a k e n

 8   b y s t e n o g r a p h i c m e a n s.     Due to the telephonic

 9   c o n n e c t i o n, p a r t i e s a p p e a r i n g v i a s p e a k e r p h o n e o r

10   c e l l p h o n e, s p e a k e r s o v e r l a p p i n g w h e n s p e a k i n g,

11   f a s t s p e a k e r s, t h e s p e a k e r' s f a i l u r e t o e n u n c i a t e,

12   and/or other technical difficulties that occur

13   d u r i n g t e l e p h o n i c p r o c e e d i n g s, t h i s c e r t i f i c a t i o n

14   i s l i m i t e d b y t h e a b o v e- m e n t i o n e d r e a s o n s a n d a n y

15   t e c h n o l o g i c a l d i f f i c u l t i e s o f s u c h p r o c e e d i n g s.       A

16   transcript without an original signature or

17   c o n f o r m e d s i g n a t u r e i s n o t c e r t i f i e d.

18

19

20   /s/ Jan R. Duiven                                                  1/24/2020
     J A N R . D U I V E N, C S R , F C R R, C R C                      DATE
21   Official Court Reporter
     Oregon CSR No. 96-0327
22

23

24

25
